        Case 1:16-cv-00166-TJC Document 53 Filed 09/30/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


WILLIAM CRAFT,                                    CV 16-166-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

LOWELL BURRIS, et al.,

                    Defendant.



      Pursuant to the parties’ Stipulation to Dismiss with Prejudice (Doc. 52), and

good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 30th day of September, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
